Case 4:20-cr-00038-ALM-KPJ Document 23 Filed 03/31/20 Page 1 of 2 PageID #: 49



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA                      §
v.                                            §
                                              §          Case No. 4:20CR38 ALM/KPJ
                                              §
LINDA DUNLAP (1)                              §
CRAIG BEASON (3)                              §



                                PROTECTIVE ORDER

       Having considered the Agreed Motion for Protective Order (Dkt. 22), the Court

finds that discovery material in this case contains private personal identification

information of several individuals and law enforcement sensitive material.             As a

result, the Court GRANTS the motion. Discovery material in this case will be used and

disclosed subject to the following conditions:

       a.     Defense counsel shall maintain the discovery material in accordance with the

terms of this protective order and shall use the discovery material solely and exclusively in

connection with this case (including trial preparation, trial, and, if necessary, appeals or

other related legal proceedings) and for no other purpose;

       b.     Only the following individuals may access and view the discovery material:

(i) defense counsel; (ii) the defendant, for the sole purpose of assisting in the preparation

of their defense and only in the presence and under the direct supervision of defense

counsel; and (iii) such members of defense counsel’s staff, defense expert witnesses, and

consultants as are necessary for the purpose of preparing the defendant’s defenses, and only
    Case 4:20-cr-00038-ALM-KPJ Document 23 Filed 03/31/20 Page 2 of 2 PageID #: 50



    while these staff members, expert witnesses, or consultants are operating under the direct

    supervision and control of defense counsel;

           c.      Defense counsel may print, copy, and/or duplicate the discovery material

    only if the printed items, copies, and/or duplicates, are kept under the same control as the

    original discovery material;

           d.      Defense counsel will keep a copy of this protective order with the discovery

    material at all times; and

           e.      If and when the defendant has exhausted trial and appellate rights, including
.
    any claim under 28 U.S. Code § 2255, or upon termination of defense counsel’s

    representation of the defendant, defense counsel shall destroy the discovery material and

    any printed items, copies or duplication of the discovery material.

                So ORDERED and SIGNED this 31st day of March, 2020.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
